Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 1 of 16 PageID #: 4987




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  KOKI HOLDINGS CO., LTD.,        )
                                  )
                 Plaintiff,       )
        v.                        )                  C.A. No. 18-313 (CFC)
                                  )
  KYOCERA SENCO INDUSTRIAL TOOLS, )                  DEMAND FOR JURY TRIAL
  INC.,                           )
                                  )
                 Defendant.       )


              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Koki Holdings Co., Ltd. (hereinafter “Plaintiff” or “Koki”), by and through its

  undersigned counsel, files this First Amended Complaint for Patent Infringement against

  Defendant Kyocera Senco Industrial Tools, Inc. (hereinafter “Defendant” or “Kyocera Senco”)

  alleging as follows:

                                  NATURE OF THE ACTION

         1.      This is a patent infringement action to stop Kyocera Senco’s infringement of U.S.

  Patent Nos. 8,118,204 (the “’204 patent”), RE42,987 (the “’987 patent”), 7,156,012 (the “’012

  patent”), 7,398,647 (the “’647 patent”), and 7,325,709 (the “’709 patent”) (collectively, the

  “Asserted Patents”).

                                            PARTIES

         2.      Koki is a foreign corporation organized and existing under the laws of Japan

  having a principal place of business at Shinagawa Intercity Tower A, 20th Floor, 15-1, Konan 2-

  chome, Minato-ku, Tokyo 108-6020, Japan.

         3.      Based on information and belief, Kyocera Senco is a corporation duly organized

  and existing under the laws of the State of Delaware, and has its principal place of business

  located at 4270 Ivy Pointe Blvd., Cincinnati, OH 45245. Kyocera Senco may be served with
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 2 of 16 PageID #: 4988




  process through its registered agent for service in Delaware: Corporation Service Company,

  2711 Centerville Rd. Suite 400, Wilmington, DE 19808.

                                  JURISDICTION AND VENUE

         4.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et

  seq. This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331 and

  1338(a).

         5.      Kyocera Senco is subject to personal jurisdiction in this Court because (i)

  Kyocera Senco is a Delaware corporation and thus resides in Delaware; (ii) Kyocera Senco has

  purposefully availed itself of the privileges of conducting business in the State of Delaware and

  in the District of Delaware; (iii) Kyocera Senco has sought protection and benefit from the laws

  of the State of Delaware and is incorporated there; (iv) Kyocera Senco regularly conducts

  business within the State of Delaware and within the District of Delaware; and (v) Koki’s causes

  of action arise directly from Kyocera Senco’s business contacts and other activities in the State

  of Delaware and in the District of Delaware.

         6.      Venue is proper pursuant to 28 U.S.C. § 1400(b) because Kyocera Senco resides

  in the District of Delaware based on its formation under the laws of Delaware.

                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 8,118,204

         7.      Koki incorporates by reference and re-alleges the allegations of paragraphs 1

  through 6.

         8.      Koki is the owner, by assignment, of U.S. Patent No. 8,118,204 (the “’204

  patent”), entitled PORTABLE FASTENING TOOL, which issued on February 21, 2012. A true and

  correct copy of the ’204 patent is attached as Exhibit A.




                                                   2
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 3 of 16 PageID #: 4989




         9.        Kyocera Senco makes, uses, offers to sell and/or sells within the United States

  and/or imports into the United States nailers, including the Fusion F-15 nailer, having a

  magazine that overlaps with a portion of the battery pack on the nailer in order to minimize the

  height of the tool and enable the tool to be used in narrow workplaces. See e.g.,

  https://www.youtube.com/watch?v=Mauh8G3H1GQ.

         10.       Kyocera Senco has directly infringed, and continues to directly infringe, one or

  more claims of the ’204 patent in the United States, including at least claims 12, 13, and 15,

  literally and/or under the doctrine of equivalents, by making, using, offering for sale, selling,

  and/or importing nailers, including the Fusion F-15 nailer, that embody the inventions of and are

  within the scope of one or more claims of the ’204 patent. Exhibit F includes a claim chart

  illustrating how the Fusion F-15 nailer infringes claim 12 of the ’204 patent.

         11.       Kyocera Senco indirectly infringes, at least as of the date of filing this complaint,

  one or more claims of the ’204 patent in the United States, including at least claims 12, 13, and

  15, by, among other things, causing others to use, offer for sale, sell, and/or import nailers,

  including the Fusion F-15 nailer, that embody the inventions of and are within the scope of one

  or more claims of the ’204 patent. Kyocera Senco’s customers who use the Fusion F-15 nailer in

  accordance with Kyocera Senco’s instructions directly infringe one or more claims of the ’204

  patent in the United States, including at least claims 12, 13, and 15 in violation of 35 U.S.C. §

  271. Kyocera Senco directly and/or indirectly intentionally instructs customers to infringe

  through brochures, installation and user guides, and/or demonstrations located at one or more of

  the following:

                  http://www.senco.com/

                  http://www.senco.com/tools/details-page/fusion-f-15




                                                     3
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 4 of 16 PageID #: 4990




                  http://www.senco.com/docs/manuals-and-parts-charts/F-15_MAN.pdf

                  http://www.senco.com/docs/manuals-and-parts-charts/F-15_PC.pdf

                  https://www.youtube.com/watch?v=Mauh8G3H1GQ

         12.       The acts of Kyocera Senco complained herein constitute direct and indirect

  infringement of the ’204 patent in violation of 35 U.S.C. § 271.

         13.       Kyocera Senco will have been on notice of the ’204 patent since, at the latest, the

  service of this Complaint upon Kyocera Senco. By the time of trial, Kyocera Senco will have

  known and intended (since receiving such notice) that its continued actions would actively

  induce and contribute to the infringement of one or more claims of the ’204 patent in the United

  States, including at least claims 12, 13, and 15.

         14.       Kyocera Senco’s infringement of the ’204 patent has injured Koki and Koki is

  entitled to recover damages adequate to compensate it for such infringement.

         15.       Kyocera Senco’s infringement of the ’204 patent has injured and will continue to

  injure Koki unless and until this Court enters an injunction prohibiting further infringement and

  enjoining further manufacture, use, importation, offers for sale, and sale of Kyocera Senco’s

  infringing products that fall with the scope of any of the claims of the ’204 patent.

                                      COUNT II
                        INFRINGEMENT OF U.S. PATENT NO. RE42,987

         16.       Koki incorporates by reference and re-alleges the allegations of paragraphs 1

  through 15.

         17.       Koki is the owner, by assignment, of U.S. Patent No. RE42,987 (the “’987

  patent”), entitled NAIL GUN     WITH   SAFETY PORTION MECHANISM        FOR   PREVENTING MISFIRES,

  which issued on December 6, 2011. A true and correct copy of the ’987 patent is attached as

  Exhibit B.



                                                      4
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 5 of 16 PageID #: 4991




         18.       Kyocera Senco makes, uses, offers to sell and/or sells within the United States

  and/or imports into the United States nailers, including the JoistPro 150XP nailer, having a

  nosepiece design that provides accurate nail placement into pre-punched metal connector holes

  by employing a push lever mechanism that allows the user to easily locate the nail prior to firing.

  See e.g., https://www.youtube.com/watch?v=DebvO2QzSBI.

         19.       Kyocera Senco has directly infringed, and continues to directly infringe, one or

  more claims of the ’987 patent in the United States, including at least claims 14, 15, 16, 17, 18,

  and 19, literally and/or under the doctrine of equivalents, by making, using, offering for sale,

  selling, and/or importing nailers, including the JoistPro 150XP nailer, that embody the inventions

  of and are within the scope of one or more claims of the ’987 patent. Exhibit F includes a claim

  chart illustrating how the JoistPro 150XP infringes claim 14 of the ’987 patent.

         20.       Kyocera Senco indirectly infringes, at least as of the date of filing this complaint,

  one or more claims of the ’987 patent in the United States, including at least claims 14, 15, 16,

  17, 18, and 19, by, among other things, causing others to use, offer for sale, sell, and/or import

  nailers, including the JoistPro 150XP nailer, that embody the inventions of and are within the

  scope of one or more claims of the ’987 patent. Kyocera Senco’s customers who use the JoistPro

  150XP nailer in accordance with Kyocera Senco’s instructions directly infringe one or more

  claims of the ’987 patent in the United States, including at least claims 14, 15, 16, 17, 18, and 19,

  in violation of 35 U.S.C. § 271. Kyocera Senco directly and/or indirectly intentionally instructs

  customers to infringe through brochures, installation and user guides, and/or demonstrations

  located at one or more of the following:

                  http://www.senco.com/

                  http://www.senco.com/tools/details-page/joistpro-trade-150xp




                                                     5
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 6 of 16 PageID #: 4992




                  http://www.senco.com/docs/manuals-and-parts-charts/JoistPro150XP_MAN.pdf

                  http://www.senco.com/docs/manuals-and-parts-charts/JoistPro150XP_PC.pdf

                  https://www.youtube.com/watch?v=DebvO2QzSBI

                  https://www.youtube.com/watch?v=BrCiocyOPcs

         21.       The acts of Kyocera Senco complained herein constitute direct and indirect

  infringement of the ’987 patent in violation of 35 U.S.C. § 271.

         22.       Kyocera Senco will have been on notice of the ’987 patent since the issuance of

  the ’987 patent. In addition, by the time of trial, Kyocera Senco will have known and intended

  (since receiving such notice) that its continued actions would actively induce and contribute to

  the infringement of one or more claims of the ’987 patent in the United States, including at least

  claims 14, 15, 16, 17, 18, and 19.

         23.       Kyocera Senco’s infringement of the ’987 patent has injured Koki and Koki is

  entitled to recover damages adequate to compensate it for such infringement.

         24.       Kyocera Senco’s infringement of the ’987 patent has injured and will continue to

  injure Koki unless and until this Court enters an injunction prohibiting further infringement and

  enjoining further manufacture, use, importation, offers for sale, and sale of Kyocera Senco’s

  infringing products that fall with the scope of any of the claims of the ’987 patent.

         25.       Kyocera Senco’s infringement of the ’987 patent has been and continues to be

  willful. Upon information and belief, Kyocera Senco has been aware of the ’987 patent since at

  least the date the patent issued. In 2006, a representative of Defendant who represented himself

  as the patent coordinator for Defendant and Plaintiff discussed potential licensing of U.S. Patent

  No. 6,974,062, which is in the same patent family and describes and claims the same technology

  as that claimed in the ’987 patent. On information and belief Kyocera Senco would have



                                                   6
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 7 of 16 PageID #: 4993




  monitored the patent families in light of these licensing discussions. Notwithstanding its

  knowledge of this patent family, including the ’987 patent, Kyocera Senco has knowingly, or

  with reckless disregard, infringed the ’987 patent by continuing to make, use, offer for sale, sell,

  and/or import nailers, including the JoistPro 150XP nailer, that embody the inventions of and

  that are within the scope of one or more claims of the ’987 patent. Kyocera Senco has thus had

  knowledge of infringement of the ’987 patent and acted egregiously in violating Koki’s valid

  patent rights. According, Plaintiff seeks enhanced damages from Kyocera Senco pursuant to 35

  U.S.C. § 284.

                                    COUNT III
                       INFRINGEMENT OF U.S. PATENT NO. 7,156,012

         26.      Koki incorporates by reference and re-alleges the allegations of paragraphs 1

  through 25.

         27.      Koki is the owner, by assignment, of U.S. Patent No. 7,156,012 (the “’012

  patent”), entitled PNEUMATICALLY OPERATED FASTENER DRIVING TOOL, which issued on

  January 2, 2007. A true and correct copy of the ’012 patent is attached as Exhibit C.

         28.      Kyocera Senco makes, uses, offers to sell and/or sells within the United States

  and/or imports into the United States nailers, including the SNS41 nailer, that optimize the

  relationship (ratio) between the effective cross-sectional area of the main valve control channel

  (for exhausting compressed air) and the volume of the main valve chamber in order to achieve

  rapid firing. See e.g., http://www.senco.com/docs/manuals-and-parts-charts/SNS41_MAN.pdf;

  http://www.senco.com/docs/manuals-and-parts-charts/SNS41_PC.pdf.

         29.      Kyocera Senco has directly infringed, and continues to directly infringe, one or

  more claims of the ’012 patent in the United States, including at least claims 1, 2, 3, and 4,

  literally and/or under the doctrine of equivalents, by making, using, offering for sale, selling,



                                                   7
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 8 of 16 PageID #: 4994




  and/or importing nailers, including the SNS41 nailer, that embody the inventions of and are

  within the scope of one or more claims of the ’012 patent. Exhibit F includes a claim chart

  illustrating how the SNS41 nailer infringes claim 1 of the ’012 patent.

         30.       Kyocera Senco indirectly infringes, at least as of the date of filing this complaint,

  one or more claims of the ’012 patent in the United States, including at least claims 1, 2, 3, and

  4, by, among other things, causing others to use, offer for sale, sell, and/or import nailers,

  including the SNS41 nailer, that embody the inventions of and are within the scope of one or

  more claims of the ’012 patent. Kyocera Senco’s customers who use the SNS41 nailer in

  accordance with Kyocera Senco’s instructions directly infringe one or more claims of the ’012

  patent in the United States, including at least claims 1, 2, 3, and 4, in violation of 35 U.S.C. §

  271. Kyocera Senco directly and/or indirectly intentionally instructs customers to infringe

  through brochures, installation and user guides, and/or demonstrations located at one or more of

  the following:

                  http://www.senco.com/

                  http://www.senco.com/tools/details-page/sns41

                  http://www.senco.com/docs/manuals-and-parts-charts/SNS41_MAN.pdf

                  http://www.senco.com/docs/manuals-and-parts-charts/SNS41_PC.pdf

         31.       The acts of Kyocera Senco complained herein constitute direct and indirect

  infringement of the ’012 patent in violation of 35 U.S.C. § 271.

         32.       Kyocera Senco will have been on notice of the ’012 patent since, at the latest, the

  service of this Complaint upon Kyocera Senco. By the time of trial, Kyocera Senco will have

  known and intended (since receiving such notice) that its continued actions would actively




                                                     8
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 9 of 16 PageID #: 4995




  induce and contribute to the infringement of one or more claims of the ’012 patent in the United

  States, including at least claims 1, 2, 3, and 4.

          33.     Kyocera Senco’s infringement of the ’012 patent has injured Koki and Koki is

  entitled to recover damages adequate to compensate it for such infringement.

          34.     Kyocera Senco’s infringement of the ’012 patent has injured and will continue to

  injure Koki unless and until this Court enters an injunction prohibiting further infringement and

  enjoining further manufacture, use, importation, offers for sale, and sale of Kyocera Senco’s

  infringing products that fall with the scope of any of the claims of the ’012 patent.

          35.     Kyocera Senco’s infringement of the ’012 patent has been and continues to be

  willful. Kyocera Senco has been aware of the ’012 patent since approximately April, 2017. After

  learning about the ’012 patent, Kyocera Senco conducted an independent investigation,

  measuring aspects of the SNS41 nailer relevant to the claims of the ’012 patent, including the

  volume of the main valve chamber and cross sectional area of the main valve control channel.

  The results of Kyocera Senco’s investigation demonstrate that the SNS41 nailer infringes at least

  claims 1, 2, 3, and 4 of the ’012 patent. Therefore, at least as of the time it conducted its

  investigation, Kyocera Senco knew that it infringed at least claims 1, 2, 3, and 4 of the ’012

  patent or was willfully blind to the high probability that it infringed at least claims 1, 2, 3, and 4

  of the ’012 patent and took deliberate actions to avoid learning of this high probability.

  Notwithstanding its knowledge of the ’012 patent and its infringement, Kyocera Senco has

  knowingly, or with reckless disregard, infringed the ’012 patent by continuing to make, use, offer

  for sale, sell, and/or import nailers, including the SNS41 nailer, that embody the inventions of

  and that are within the scope of one or more claims of the ’012 patent. Kyocera Senco has thus

  had knowledge of infringement of the ’012 patent and acted egregiously in violating Koki’s valid




                                                      9
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 10 of 16 PageID #: 4996




   patent rights. According, Plaintiff seeks enhanced damages from Kyocera Senco pursuant to 35

   U.S.C. § 284.

                                      COUNT IV
                         INFRINGEMENT OF U.S. PATENT NO. 7,398,647

          36.      Koki incorporates by reference and re-alleges the allegations of paragraphs 1

   through 35.

          37.      Koki is the owner, by assignment, of U.S. Patent No. 7,398,647 (the “’647

   patent”), entitled PNEUMATICALLY OPERATED FASTENER DRIVING TOOL, which issued on July

   15, 2008. A true and correct copy of the ’647 patent is attached as Exhibit D.

          38.      Kyocera Senco makes, uses, offers to sell and/or sells within the United States

   and/or imports into the United States nailers, including the SNS41 nailer, that optimize the

   relationship (ratio) between the effective cross-sectional area of the main valve control channel

   (for exhausting compressed air) and the volume of the main valve chamber in order to achieve

   rapid firing. See e.g., http://www.senco.com/docs/manuals-and-parts-charts/SNS41_MAN.pdf;

   http://www.senco.com/docs/manuals-and-parts-charts/SNS41_PC.pdf.

          39.      Kyocera Senco has directly infringed, and continues to directly infringe, one or

   more claims of the ’647 patent in the United States, including at least claims 1 and 10, literally

   and/or under the doctrine of equivalents, by making, using, offering for sale, selling, and/or

   importing nailers, including the SNS41 nailer, that embody the inventions of and are within the

   scope of one or more claims of the ’647 patent. Exhibit F includes a claim chart illustrating how

   the SNS41 nailer infringes claim 1 of the ’647 patent.

          40.      Kyocera Senco indirectly infringes, at least as of the date of filing this complaint,

   one or more claims of the ’647 patent in the United States, including at least claims 1 and 10, by,

   among other things, causing others to use, offer for sale, sell, and/or import nailers, including the



                                                    10
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 11 of 16 PageID #: 4997




   SNS41 nailer, that embody the inventions of and are within the scope of one or more claims of

   the ’647 patent. Kyocera Senco’s customers who use the SNS41 nailer in accordance with

   Kyocera Senco’s instructions directly infringe one or more claims of the ’647 patent in the

   United States, including at least claims 1 and 10, in violation of 35 U.S.C. § 271. Kyocera Senco

   directly and/or indirectly intentionally instructs customers to infringe through brochures,

   installation and user guides, and/or demonstrations located at one or more of the following:

                   http://www.senco.com/

                   http://www.senco.com/tools/details-page/sns41

                   http://www.senco.com/docs/manuals-and-parts-charts/SNS41_MAN.pdf

                   http://www.senco.com/docs/manuals-and-parts-charts/SNS41_PC.pdf

          41.       The acts of Kyocera Senco complained herein constitute direct and indirect

   infringement of the ’647 patent in violation of 35 U.S.C. § 271.

          42.       Kyocera Senco will have been on notice of the ’647 patent since, at the latest, the

   service of this Complaint upon Kyocera Senco. By the time of trial, Kyocera Senco will have

   known and intended (since receiving such notice) that its continued actions would actively

   induce and contribute to the infringement of one or more claims of the ’647 patent in the United

   States, including at least claims 1 and 10.

          43.       Kyocera Senco’s infringement of the ’647 patent has injured Koki and Koki is

   entitled to recover damages adequate to compensate it for such infringement.

          44.       Kyocera Senco’s infringement of the ’647 patent has been and continues to be

   willful. Kyocera Senco has been aware of the ’647 patent since approximately April, 2017. After

   learning about the ’647 patent, Kyocera Senco conducted an independent investigation,

   measuring aspects of the SNS41 nailer relevant to the claims of the ’647 patent, including the



                                                    11
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 12 of 16 PageID #: 4998




   volume of the main valve chamber and cross sectional area of the main valve control channel.

   The results of Kyocera Senco’s investigation demonstrate that the SNS41 nailer infringes at least

   claims 1 and 10 of the ’647 patent. Therefore, at least as of the time it conducted its

   investigation, Kyocera Senco knew that it infringed at least claims 1 and 10 of the ’647 patent or

   was willfully blind to the high probability that it infringed at least claims 1 and 10 of the ’647

   patent and took deliberate actions to avoid learning of this high probability. Notwithstanding its

   knowledge of the ’647 patent and its infringement, Kyocera Senco has knowingly, or with

   reckless disregard, infringed the ’647 patent by continuing to make, use, offer for sale, sell,

   and/or import nailers, including the SNS41 nailer, that embody the inventions of and that are

   within the scope of one or more claims of the ’647 patent. Kyocera Senco has thus had

   knowledge of infringement of the ’647 patent and acted egregiously in violating Koki’s valid

   patent rights. According, Plaintiff seeks enhanced damages from Kyocera Senco pursuant to 35

   U.S.C. § 284.

                                      COUNT V
                        INFRINGEMENT OF U.S. PATENT NO. 7,325,709

          45.      Koki incorporates by reference and re-alleges the allegations of paragraphs 1

   through 44.

          46.      Koki is the owner, by assignment, of U.S. Patent No. 7,325,709 (the “’709

   patent”), entitled FASTENER DRIVING TOOL AND MAGAZINE DEVICE, which issued on February 8,

   2008. A true and correct copy of the ’709 patent is attached as Exhibit E.

          47.      Kyocera Senco makes, uses, offers to sell and/or sells within the United States

   and/or imports into the United States nailers, including the FramePro 325FRHXP, and FramePro

   325XP nailers, where the width of the accommodating portion of the magazine gradually

   increases     from   the   bottom    of   the   magazine     toward    its   middle.   See   e.g.,



                                                   12
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 13 of 16 PageID #: 4999




   http://www.senco.com/tools/details-page/framepro325frhxp;

   http://www.senco.com/tools/details-page/framepro325xp.

             48.       Kyocera Senco has directly infringed, and continues to directly infringe, one or

   more claims of the ’709 patent in the United States, including at least claims 1, 3, 4, 5, 8, 9, 10,

   and 14, literally and/or under the doctrine of equivalents, by making, using, offering for sale,

   selling, and/or importing nailers, including the FramePro 325FRHXP and FramePro 325XP

   nailers, that embody the inventions of and are within the scope of one or more claims of the ’709

   patent.

             49.       Kyocera Senco indirectly infringes, at least as of the date of filing this complaint,

   one or more claims of the ’709 patent in the United States, including at least claims 1, 3, 4, 5, 8,

   9, 10, and 14, by, among other things, causing others to use, offer for sale, sell, and/or import

   nailers, including the FramePro 325FRHXP and FramePro 325XP nailers, that embody the

   inventions of and are within the scope of one or more claims of the ’647 patent. Kyocera Senco’s

   customers who use the FramePro 325FRHXP and FramePro 325XP nailers in accordance with

   Kyocera Senco’s instructions directly infringe one or more claims of the ’709 patent in the

   United States, including at least claims 1, 3, 4, 5, 8, 9, 10, and 14, in violation of 35 U.S.C. §

   271. Kyocera Senco directly and/or indirectly intentionally instructs customers to infringe

   through brochures, installation and user guides, and/or demonstrations located at one or more of

   the following:

                      http://www.senco.com/

                      http://www.senco.com/tools/details-page/framepro325frhxp

                      http://www.senco.com/docs/manuals-and-parts-

                       charts/FramePro325FRHXP_MAN.pdf




                                                        13
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 14 of 16 PageID #: 5000




                    http://www.senco.com/docs/manuals-and-parts-

                     charts/FramePro325FRHXP_PC.pdf

                    http://www.senco.com/tools/details-page/framepro325xp

                    http://www.senco.com/docs/manuals-and-parts-charts/FramePro325XP_MAN.pdf

                    http://www.senco.com/docs/manuals-and-parts-charts/FramePro325XP_PC.pdf

                    https://www.youtube.com/watch?v=BrCiocyOPcs

                    https://www.youtube.com/watch?v=oJm8MWNtavQ

                    https://www.youtube.com/watch?v=VqUd6z-ppR0

           50.       The acts of Kyocera Senco complained herein constitute direct and indirect

   infringement of the ’709 patent in violation of 35 U.S.C. § 271.

           51.       Kyocera Senco will have been on notice of the ’709 patent since, at the latest, the

   service of this Complaint upon Kyocera Senco. By the time of trial, Kyocera Senco will have

   known and intended (since receiving such notice) that its continued actions would actively

   induce and contribute to the infringement of one or more claims of the ’709 patent in the United

   States, including at least claims 1, 3, 4, 5, 8, 9, 10, and 14.

           52.       Kyocera Senco’s infringement of the ’709 patent has injured Koki and Koki is

   entitled to recover damages adequate to compensate it for such infringement.

           53.       Kyocera Senco’s infringement of the ’709 patent has injured and will continue to

   injure Koki unless and until this Court enters an injunction prohibiting further infringement and

   enjoining further manufacture, use, importation, offers for sale, and sale of Kyocera Senco’s

   infringing products that fall with the scope of any of the claims of the ’709 patent.

                                             JURY DEMAND

           Koki hereby demands a jury trial on all issues so triable.



                                                      14
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 15 of 16 PageID #: 5001




                                         PRAYER FOR RELIEF

          Koki requests the Court enter judgment in its favor and against Kyocera Senco as

   follows:

              (a)   Finding that Kyocera Senco has infringed, induced others to infringe, and/or

                    contributed to the infringement of the Asserted Patents;

              (b)   Finding that Kyocera Senco’s infringement of the ’987, ’012, and ’647 patents

                    was willful;

              (c)   Awarding damages to Koki under 35 U.S.C. § 284 along with interests and costs

                    for Kyocera Senco’s infringement of the Asserted Patents;

              (d)   Finding that this case is an exceptional case under 35 U.S.C. § 285 and awarding

                    all remedies available thereunder including Koki’s attorney fees;

              (e)   Entering a permanent injunction under 35 U.S.C. § 283 enjoining Kyocera Senco,

                    its officers, partners, employees, agents, parent subsidiaries, attorneys, and

                    anyone acting or participating with Kyocera Senco from making, selling, offering

                    for sale, importing, or using a product that infringes the Asserted Patents; and,

              (f)   Awarding to Koki such other and further relief as this Court or a jury deem just

                    and equitable.




                                                     15
Case 1:18-cv-00313-CFC-CJB Document 189 Filed 01/25/21 Page 16 of 16 PageID #: 5002




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Michael J. Flynn

                                          Karen Jacobs (#2881)
                                          Michael J. Flynn (#5333)
                                          1201 North Market Street
                                          P.O. Box 1347
   OF COUNSEL:                            Wilmington, DE 19899-1347
                                          (302) 658-9200
   Paul Devinsky                          kjacobs@mnat.com
   Stephen J. Smith                       mflynn@mnat.com
   MCDERMOTT WILL & EMERY LLP
   The McDermott Building                 Attorneys for Plaintiff Koki Holdings Co., Ltd.
   500 North Capitol Street, N.W.
   Washington, DC 20001
   (202) 756-8000

   Amol A. Parikh
   Thomas DaMario
   MCDERMOTT WILL & EMERY LLP
   444 West Lake Street
   Chicago, IL 60606
   (312) 372-2000

   Hitoshi Akiba
   KILPATRICK TOWNSEND & STOCKTON LLP
   The Imperial Tower, 15th Floor
   1-1-1 Uchisaiwaicho,
   Chiyoda-ku, Tokyo,
   Japan 100
   +81.3.350.756.09

   March 6, 2020




                                        16
